Opinion by
Woodside, J.,
The Secretary of Revenue received notice from the officials of New Jersey that Frank Moyer, who was licensed to operate a motor vehicle in Pennsylvania, had been convicted of making an improper pass in face of oncoming traffic. As Moyer had a record of eight other violations since November, 1952, the secretary imposed a suspension of 60 days.
Moyer appealed to the Court of Common Pleas of Schuylkill County which reversed the order of the secretary on the ground that the Commonwealth had failed to establish the conviction in the manner prescribed by the Act of March 29, 1860, P. L. 342, §1, 28 P.S. §92. When the court heard the case, and when it wrote its opinion, it did not have the benefit of our opinions in Commonwealth v. Halteman, 192 Pa. Superior Ct. 379, 162 A. 2d 251 (1960); and Commonwealth v. Gross, 193 Pa. Superior Ct. 46, 163 A. 2d 682 (1960).
As this case has no facts to distinguish it from the Halteman and the Gross cases, it is controlled by them.
The order of the court is reversed, and the order of the Secretary is reinstated.